333
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments are acknowledged and appreciated.  Examiner notes that claims 1 and 13 require at least one of three optional limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 13 and 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lampazzi et al. (U.S. Patent Application Publication 2019/0375514) and in further view of Moore et al. (U.S. Patent) and further in view of Zaneboni et al. (U.S. Patent Application Publication 2014/0180508).

In regards to claim 1, Lampazzi et al (henceforth referred to as Lampazzi) disclose a display system for an aircraft, comprising:
a plurality of displays, wherein the displays are configured to display a predetermined content in response to which of a piloted mode and an autonomous mode the aircraft is operating.  Lampazzi teaches an aircraft display system that includes at least two screens with the ability to display predetermined information in either of a autonomous mode data or piloted mode (autonomous perception system, item 300 and adaptable user interface, item 250);
Lampazzi discloses a display associated with a pilot seat, but fails to explicitly teach a ceiling display.  However, Moore et al (henceforth referred to as Moore) teaches an aircraft display system with a ceiling mounted display (par. 60).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide displays at various locations in the cockpit of the aircraft of Lampazzi including on the ceiling as taught by Moore, to allow for unobstructed view.
wherein when the aircraft is operating in the autonomous mode, at least one of (1) the display associated with the pilot seat displays information specific to a user seated in the pilot seat wherein the information specific to the user is unrelated to operation of the aircraft, (2) the display associated with the pilot seat displays environmental video obtained from a camera so that the display associated with the pilot seat functions to provide a directionally accurate visual window to a space in front of the aircraft, and (3) the ceiling display displays environmental video obtained from a camera so that the ceiling display functions to provide a directionally accurate visual window to a space above the aircraft.  Lampazzi fails to teach that the display associated with the pilot seat displays environmental video obtained from a camera so that the display associated with the pilot seat functions to provide a directionally accurate visual window to a space in front of the aircraft.  However, Zaneboni et al (henceforth referred to as Zaneboni) teaches utilizing cameras to provide a pilot of an aircraft a directional view in front of the aircraft (pars. 41, 57 and 58) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide and utilize a camera for a pilot of the aircraft of Lampazzi to provide a view in front of the aircraft as taught by Zaneboni, to allow for a cockpit in any location on the aircraft.

In regards to claim 3, Lampazzi discloses that when the aircraft is operating in the piloted mode, the display associated with the pilot seat displays relatively more flight control information than is displayed when the aircraft is operating in the autonomous mode.  The displays associated with the pilot or copilot seats displays flight information when in the piloted mode and further, the display of Lampazzi displays all data required for a pilot to operate the aircraft, while during autonomous mode and with Optional Pilot Vehicle system, the display will/would inherently vary in its type and quantity of data.

In regards to claim 8, Lampazzi discloses a display system for an aircraft, comprising:
a plurality of displays associated with a pilot seat, wherein the displays are configured to display a predetermined content in response to which of a piloted mode and an autonomous mode the aircraft is operating.  Lampazzi teaches an aircraft display system that includes at least two screens with the ability to display predetermined information in either of an autonomous mode data or piloted mode (autonomous perception system, item 300 and adaptable user interface, item 250);
The display of Lampazzi operates so that the predetermined content displayed during operation of the piloted mode comprises at least one of altitude, heading, airspeed, radar data, maps, and flight path information, and
Lampazzi fails to teach that when the aircraft is operated in the autonomous mode, at least one of altitude, heading, airspeed, radar data, maps, and flight path information is discontinued from being displayed and is replaced by display of environmental video obtained from a camera.  However, Zaneboni teaches utilizing cameras to provide a pilot of an aircraft a directional view in front of the aircraft (pars. 41, 57 and 58) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide and utilize a camera for a pilot of the aircraft of Lampazzi to provide a view in front of the aircraft as taught by Zaneboni, to allow for a cockpit in any location on the aircraft.  Further, as modified, during the autonomous mode of operation, only forward view may be displayed.

In regards to claim 13, Lampazzi discloses an aircraft, comprising:
a fuselage having a ceiling.  Lampazzi teaches an aircraft with a fuselage and a ceiling (see figures 1 and 2a);
a pilot seat disposed in the fuselage (see seated pilot in figure 2a); and
a plurality of displays, wherein the displays are configured to display a predetermined content in response to which of a piloted mode and an autonomous mode the aircraft is operating.  Lampazzi teaches multiple displays with at least one display incorporates autonomous flight mode information (see figure 2a);
Lampazzi discloses a display associated with a pilot seat, but fails to explicitly teach a ceiling display.  However, Moore et al (henceforth referred to as Moore) teaches an aircraft display system with a ceiling mounted display (par. 60).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide displays at various locations in the cockpit of the aircraft of Lampazzi including on the ceiling as taught by Moore, to allow for unobstructed view.
wherein when the aircraft is operating in the autonomous mode, at least one of (1) the display associated with the pilot seat displays information specific to a user seated in the pilot seat wherein the information specific to the user is unrelated to operation of the aircraft, (2) the display associated with the pilot seat displays environmental video obtained from a camera so that the display associated with the pilot seat functions to provide a directionally accurate visual window to a space in front of the aircraft, and (3) the ceiling display displays environmental video obtained from a camera so that the ceiling display functions to provide a directionally accurate visual window to a space above the aircraft.  Lampazzi fails to teach that the display associated with the pilot seat displays environmental video obtained from a camera so that the display associated with the pilot seat functions to provide a directionally accurate visual window to a space in front of the aircraft.  However, Zaneboni et al (henceforth referred to as Zaneboni) teaches utilizing cameras to provide a pilot of an aircraft a directional view in front of the aircraft (pars. 41, 57 and 58) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide and utilize a camera for a pilot of the aircraft of Lampazzi to provide a view in front of the aircraft as taught by Zaneboni, to allow for a cockpit in any location on the aircraft.

In regards to claim 15, Lampazzi discloses that when the aircraft is operating in the piloted mode, the display associated with the pilot seat displays relatively more flight control information than is displayed when the aircraft is operating in the autonomous mode.  The displays associated with the pilot or copilot seats displays flight information when in the piloted mode and further, the display of Lampazzi displays all data required for a pilot to operate the aircraft, while during autonomous mode and with Optional Pilot Vehicle system, the display will/would inherently vary in its type and quantity of data.

Summary/Conclusion
Claims 1, 3, 8, 13 and 15 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641